DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Applicants arguments and amendments filed on 3/29/21 have been fully considered, however they are moot in view of new grounds of rejection.  The reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 16-20, 22-24, 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US (20160065279) and in further view of Yi et al US (20150341877).
(Currently Amended) Regarding claim 1, Wang et al teaches a method of wireless communications by a first base station, comprising: transmitting a (see Fig. 2, step 301,  paragraphs [0078]-[0079],  [0117]-[0121], a base station transmits two sets of reference signals which uses an antenna with a degree of freedom in both horizontal and vertical direction); and after transmission of the set of initial access signals, initiating transmission of, or conveying configuration of, a (see Fig. 2, step 303 and paragraphs [0117]-[0119], a second set of reference signals is sent to the UE) with an indication providing a user equipment (UE) corresponding spatial directions of transmission of the (see paragraphs [0148]-[0152], the UE receives a precoding matrix indicator which includes vertical or horizontal directions of the reference signals).  Although Wang et al teaches the limitations above they fail to explicitly teach the QCL relationship as further recited in the claims.  Conversely Yi et al teaches such limitations; the indication conveying a quasi-colocation (QCL) relationship of the (see paragraph [0072], [0081] and [0092], a QCL relationship between a CSI-RS and DM-RS is indicated to the UE).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the indication of a QCL relationship between a set of reference signals and a set of initial access signals as taught by Yi et al.  The motivation for this would have been to perform efficient synchronization in a network (see paragraph [0007]).
(Original) Regarding claim 2 Wang et al further teaches, wherein the configuration includes one or more parameters that include a bandwidth, a periodicity pattern, a time synchronization reference, a frequency resource location, a reference signal (RS) timing, a configurable numerology, or an association between channel state information reference signals (CSI-RS) for radio resource management (RRM) measurement and synchronization signal (SS) block (see paragraph [0145]).  
(see paragraph [0072]).  
(Currently Amended) Regarding claim 4, Yi et al further teaches, wherein the (see paragraph [0072]).  
(Currently Amended) Regarding claim 5, Yi et al further teaches wherein the first base station indicates the corresponding spatial directions of transmission of the QCL relationship between antenna ports used to transmit the (see paragraph [0072]).  
(Currently Amended) Regarding claim 6, Yi et al further teaches, wherein initiating transmission of the (see paragraph [0012]).  
(Currently Amended) Regarding claim 7, Yi et al further teaches wherein the first base station jointly coordinates with a second base station and initiates a coordinated transmission of the (see paragraph [0037]).
(Currently Amended) Regarding claim 9, Yi et al further teaches: receiving an indication of a received quality of the (see paragraph [0084]).
(see Fig. 2, step 301,  paragraphs [0078]-[0079],  [0117]-[0121], a base station transmits two sets of reference signals which uses an antenna with a degree of freedom in both horizontal and vertical direction); and after reception of the set of initial access signals, receiving at least one reference signal of a (see Fig. 2, step 303 and paragraphs [0117]-[0119], a second set of reference signals is sent to the UE) with an indication providing the UE corresponding spatial directions of transmission of the (see paragraphs [0148]-[0152], the UE receives a precoding matrix indicator which includes vertical or horizontal directions of the reference signals).  Although Wang et al teaches the limitations above they fail to explicitly teach the QCL relationship as further recited in the claims.  Conversely Yi et al teaches such limitations; the indication conveying a quasi-colocation (QCL) relationship of the (see paragraph [0072], [0081] and [0092], a QCL relationship between a CSI-RS and DM-RS is indicated to the UE).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the indication of a QCL relationship between a set of reference signals and a set of initial access signals as taught by Yi et al.  The motivation for this would have been to perform efficient synchronization in a network (see paragraph [0007]).  
(see paragraph [0072]).  
(Currently Amended) Regarding claim 12, Yi et al further teaches wherein: the UE receives the configuration of the (see paragraph [0068]).  
(Original) Regarding claim 13, Wang et al further teaches wherein the configuration includes one or more parameters that include a bandwidth, a periodicity pattern, a time synchronization reference, a frequency resource location, a reference signal (RS) timing, a configurable numerology, or an association between channel state information reference signals (CSI-RS) for radio resource management (RRM) measurement and synchronization signal (SS) block (see paragraph [0145]).  
(Currently Amended) Regarding claim 16 Wang et al further teaches, wherein the UE receives the indication of corresponding spatial directions of transmission of the (see paragraph [0148]-[0152]).  
(Currently Amended) Regarding claim 17, Yi et al further teaches wherein the first base station indicates the corresponding spatial directions of transmission of the the QCL relationship between antenna (see paragraph [0072]).  
(Currently Amended) Regarding claim 18, Yi et al further teaches where the UE transmits the indication of received quality of the (see paragraph [0085]).  
(Currently Amended) Regarding claim 19, Yi et al further teaches wherein the (see paragraph [0072]).
(Currently Amended) Regarding claim 20, Yi et al further teaches wherein the (see paragraph [0072]).  
(Currently Amended) Regarding claim 22, Yi et al further teaches wherein the first base station jointly coordinates with [[a]] the second base station and initiates a coordinated transmission of the (see paragraph [0037]).  
(Previously Presented) Regarding claim 23, Yi et al further teaches wherein received quality comprises at least one of a measured channel quality indicator (CQI), signal to noise ratio (SNR), signal to interference and noise ratio (SINR), reference signal received power (RSRP), received signal strength indication (RSSI), reference signal received quality (RSRQ), beam quality information (BQI), beam index report, channel state information (CSI), or interference measurement (see paragraph [0066]).  
further comprising: measuring a quality of at least one of secondary synchronization signals (SSS) or demodulation reference signals (DMRS) for physical broadcast channel (PBCH) signals (see paragraph [0072]); and providing an indication of the measured quality. 
(Currently Amended) Regarding claim 26, Wang et al teaches a method of wireless communications by a base station, comprising: 5Application No. 15/894,333Docket No.: 172766US Reply to Office Action of January 29, 2021 receiving a (see Fig. 2, step 302, paragraph [0118], the UE sends a precoding matrix to the base station); and transmitting the configuration of the (see Fig. 2, step 303 and paragraphs [0117]-[0119], a second set of reference signals is sent to the UE).  Although Wang et al teaches the limitations above they fail to explicitly teach a neighboring cell as further recited in the claim.  Conversely Yi et al teaches such limitations; identifying a configuration of a (see table 2 and paragraphs [0082]-[0084], a QCL is configured which includes neighbor cell information and indicated to the UE).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the indication of a reference signals of a neighboring cell as taught by Yi et al.  The motivation for this would have been to perform efficient synchronization in a network (see paragraph [0007]).    
(see paragraph [0072]).  
(Currently Amended) Regarding claim 28, Yi et al further teaches wherein the method further comprises: conveying the set of one or more signals to the neighboring base station; and receiving the configuration of the (see paragraphs [0082]-[0084]).  
(Currently Amended) Regarding claim 29, Wang et al further teaches wherein the UE receives the indication of the corresponding spatial directions of transmission of the (see paragraphs [0148]-[0152]).  
(Currently Amended) Regarding claim 30, Yi et al further teaches wherein the base station indicates the corresponding spatial directions of transmission of the (see paragraph [0072]).  
(New) Regarding claim 31, Wang et al further teaches wherein: corresponding spatial directions indicate a first spatial direction of a first reference signal in the set of reference (see paragraphs [0148]-[0152]); and the QCL relationship is indicative of whether the first spatial direction corresponding to the first reference signal is a same spatial direction as a first initial access signal of the set of initial access signals (see paragraph [0080]).  
(New) Regarding claim 32, Wang et al further teaches wherein receiving the at least one reference signal of the set of reference signals further comprises receiving a first reference signal of the set of reference signals using a same receive beam used to receive a first initial access signal of the set of initial access signals (see paragraphs [0117]-[0120]).  
(New) Regarding claim 33, Wang et al teaches a base station, comprising: a memory; and a processor coupled to the memory (see paragraph [0356]), the processor and the memory configured to: transmit a set of initial access signals in different spatial directions (see Fig. 2, step 301,  paragraphs [0078]-[0079],  [0117]-[0121], a base station transmits two sets of reference signals which uses an antenna with a degree of freedom in both horizontal and vertical direction); and after transmission of the set of initial access signals, initiate transmission of, or convey configuration of, a set of reference signals (see Fig. 2, step 303 and paragraphs [0117]-[0119], a second set of reference signals is sent to the UE) with an indication providing a user equipment (UE) corresponding spatial directions of transmission of the set of reference signals (see paragraphs [0148]-[0152], the UE receives a precoding matrix indicator which includes vertical or horizontal directions of the reference signals).  Although Wang et al teaches the limitations above they fail to explicitly teach the QCL relationship as further recited in the claims.  Conversely Yi et al teaches such limitations; the indication conveying a quasi-colocation (QCL) relationship of the set of reference signals with the set of initial access signals (see paragraph [0072], [0081] and [0092], a QCL relationship between a CSI-RS and DM-RS is indicated to the UE).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the indication of a QCL relationship between a set of reference signals and a set of initial access signals as taught by Yi et al.  The motivation for this would have been to perform efficient synchronization in a network (see paragraph [0007]).    
 (New) Regarding claim 34, Yi et al further teaches wherein the set of reference signals comprise at least one of: channel state information reference signals (CSI-RS) or mobility reference signals (MRS) (see paragraph [0072]).  
(New) Regarding claim 35, Yi et al further teaches wherein the set of initial access signals comprise at least one of: primary synchronization signals (PSS), secondary synchronization signals (SSS), physical broadcast channel (PBCH) signals or demodulation reference signal (DMRS) of PBCH signals (see paragraph [0072]). 
(New) Regarding claim 36, Wang et al further teaches wherein: 7Application No. 15/894,333Docket No.: 172766US Reply to Office Action of January 29, 2021 the corresponding spatial directions indicate a first spatial direction of a first reference signal in the set of reference signals (see paragraphs [0148]-[0152]); and the QCL relationship is indicative of whether the first spatial direction corresponding to the first reference signal is a same spatial direction as a first initial access signal of the set of initial access signals (see paragraph [0080]).  
(New) Regarding claim 37, Wang et al teaches a user equipment (UE), comprising: a memory; and a processor coupled to the memory (see paragraph [0039]), the processor and the memory configured to: receive a set of initial access signals transmitted from a first base station (see Fig. 2, step 301,  paragraphs [0078]-[0079],  [0117]-[0121], a base station transmits two sets of reference signals which uses an antenna with a degree of freedom in both horizontal and vertical direction); and after reception of the set of initial access signals, receive at least one reference signal of a set of reference signals or a configuration of the set of reference signals  (see Fig. 2, step 303 and paragraphs [0117]-[0119], a second set of reference signals is sent to the UE) with an indication providing the UE corresponding spatial directions of transmission of the set of reference signals, transmitted by at least one of the first base station or a second base station (see paragraphs [0148]-[0152], the UE receives a precoding matrix indicator which includes vertical or horizontal directions of the reference signals).  Although Wang et al teaches the limitations above they fail to explicitly teach the QCL relationship as further recited in the claims.  Conversely Yi et al teaches such limitations; the indication conveying a quasi-colocation (QCL) relationship of the set of reference signals with the set of initial access signals (see paragraph [0072], [0081] and [0092], a QCL relationship between a CSI-RS and DM-RS is indicated to the UE).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the indication of a QCL relationship between a set of reference signals and a set of initial access signals as taught by Yi et al.  The motivation for this would have been to perform efficient synchronization in a network (see paragraph [0007]).    
 (New) Regarding claim 38, Yi et al further teaches wherein the set of reference signals comprise at least one of: channel state information reference signals (CSI-RS) or mobility reference signals (MRS) (see paragraph [0072])..  
(New) Regarding claim 39, Yi et al further teaches wherein the set of initial access signals comprise at least one of: primary synchronization signals (PSS), secondary synchronization (see paragraph [0072]).   
(New) Regarding claim 40, Wang et al further teaches wherein receiving the at least one reference signal of the set of reference signals further comprises receiving a first reference signal of the set of reference signals using a same receive beam used to receive a first initial access signal of the set of initial access signals (see paragraphs [0117]-[0120]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478